DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed May 3, 2022.  

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  in claims 1 and 7, the limitation stating “in an axial direct of the shaft” should be corrected to “in an axial direction of the shaft” for proper comprehension of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikawa et al. (Foreign Patent Document No.: CN 103944297 A).
For claim 1, Fujikawa et al. disclose the claimed invention of a rotor for an electric machine (see attached translation of Fujikawa et al., paragraph [0039]), having a laminated core (see figures 1-3), which is arranged on a shaft (reference numeral 10) and provided with magnets (reference numeral 22, see figures 1-3), comprising: multiple individual adjoining plates pushed onto a shaft or of partial laminated cores (reference numerals 30, 31) with multiple plates (reference numeral 20) having a central borehole (reference numeral 23) accommodating the shaft (reference numeral 10, see figures 1-3), wherein at least a part of the plates or partial laminated cores (reference numerals 30, 31) are pushed onto the shaft (reference numeral 10) with the plates or partial laminated cores stacked adjacent to each other in an axial direct of the shaft (see figures 2, 3), at least one plate or partial laminated core (reference numerals 30, 31) being circumferentially offset from an axially adjacent plate or partial laminated core (reference numerals 30, 31) by a predetermined rotation angle (see attached translation of Fujikawa et al., Description, paragraph [0042]), wherein every plate or partial laminated core (reference numerals 30, 31) includes multiple coolant passages (reference numerals 26, 28) arranged distributed around the center of the borehole (reference numeral 23, see figure 1), wherein the angle offset of two adjacent coolant passages (reference numerals 26, 28) corresponds to the rotation angle (see figures 1-3, and attached translation of Fujikawa et al., Description, paragraph [0042]).  
For claim 7, Fujikawa et al. disclose the claimed invention comprising a rotor for an electric machine (see attached translation of Fujikawa et al., paragraph [0039]), having a laminated core (see figures 1-3), which is arranged on a shaft (reference numeral 10) and provided with magnets (reference numeral 22, see figures 1-3), consisting of multiple individual adjoining plates pushed onto a shaft or of partial laminated cores (reference numerals 30, 31) consisting of multiple plates (reference numeral 20) having a central borehole (reference numeral 23) accommodating the shaft (reference numeral 10, see figures 1, 2), wherein at least a part of the plates or partial laminated cores (reference numerals 30, 31) are pushed onto the shaft (reference numeral 10) with the plates or partial laminated cores stacked adjacent to each other in an axial direct of the shaft (see figures 2, 3), at least one plate or partial laminated core (reference numerals 30, 31) being circumferentially offset from an axially adjacent plate or partial laminated core by a predetermined rotation angle (see attached translation of Fujikawa et al., Description, paragraph [0042]), wherein every plate or partial laminated core (reference numerals 30, 31) comprises multiple coolant passages (reference numerals 26, 28) arranged distributed around the center of the borehole (reference numeral 23, see figure 1), wherein the angle offset of two adjacent coolant passages (reference numerals 26, 28) corresponds to the rotation angle (see figures 1-3, and attached translation of Fujikawa et al., Description, paragraph [0042]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. as applied to claim 1 above, and further in view of Kanamaru et al. (US Patent No.: 4339873).
For claim 2, Fujikawa et al. disclose the claimed invention except for every borehole including an internal toothing, pushed onto an external toothing of the shaft, wherein the coolant passages are formed adjacent to the internal toothing.  Kanamaru et al. disclose an internal toothing (reference numerals 8, 9) for a borehole (see figures 8-10), being attached to the external toothing (reference numeral 4) of a shaft (see figures 8-10), and when applied to the shaft of Fujikawa et al. this would disclose the coolant passages being formed adjacent to the internal toothing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the internal toothing for the borehole and the external toothing for the shaft as disclosed by Kanamaru et al. for the borehole and shaft of Fujikawa et al. for predictably providing desirable configuration for further facilitating the proper functioning of the device.  
For claim 5, the coolant passages of Fujikawa et al. (reference numerals 26, 28) can be considered to be closed passages (see figure 1), i.e. the coolant passages are closed passages.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. as applied to claim 1 above, and further in view of Howard et al. (US Patent Application Pub. No.: US 2007/0120429 A1).
For claim 6, Fujikawa et al. disclose the claimed invention except for the coolant passages being stamped. Having the rotor being stamped is a known skill in the art as exhibited by Howard et al. (see paragraph [0026]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stamp the rotor as disclosed by Howard et al. for the coolant passages of Fujikawa et al. for predictably providing desirable configuration for facilitating the cooling function for the device.  

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including the angle offset of the coolant passages corresponding to an angle offset of the internal toothing as recited in claim 3; and the coolant passages being arranged in radial extension of valleys between two teeth of the internal toothing and being open toward the borehole as recited in claim 4.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834